Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered December 18, 2003, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of appeal precludes review of her claim with respect to the severity of the sentence imposed (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Iorio, 276 AD2d 564 [2000]). Prudenti, P.J., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.